Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a resin including a repeating unit having a protective group (see prepub of the instant specification at [0073,0084]) which can be deprotected/dissociated by an acid and a photoacid generator which renders the composition sensitive to radiation/light, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The acid sensitive protecting group can be either a repeating unit of the recited (meth)acrylic resin [0073]) or a separate resin [0084]. In the inventive resins exemplified, R8 is such as protecting group (t-butyl, [0069], formulae 4 and 5). The photoacid generator [0006,0097] 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Kawaue et al. 20190121233.
Kawaue et al. 20190121233 teaches compositions with footing of 0 to 1.5 [sic, 0.5] microns where the resist thickness is 55 microns [0372]. The ratio of 1.5 microns/55 microns is 0.027.

    PNG
    media_image1.png
    167
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    137
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    148
    110
    media_image3.png
    Greyscale
is combined with an alkali soluble resin, mercato compound, photoacid generator and amines to form a photoresist, exposed, post baked and developed [0369-0377]. Useful amines includes triazoles on page 60. Note the phenyl acrylate on page 78. The alkali soluble resin can be p-hydroxystyene [0381]. Useful acid labile groups include t-butylacrylate (b5-26, page 26)


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kume et al. 20170153551.
Kume et al. 20170153551 teaches resist with thicknesses of 25 microns and the footing in examples 2-6 of table 3 describes the difference in the width at the top of the resist and the base of the resist (2X the foot width) is less than 1.0 microns. The ratio of the footing width to the resist thickness is 0.5 microns/25 microns, which is 0.02 or less. (see table 3 and text at [0199])


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Toukhy et al. 20090081589.
Toukhy et al. 20090081589 describes the positive resists of examples 3-9 as having not footing. 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Arioka et al. JP 2012-194534. 
Arioka et al. JP 2012-194534 teaches monomers T-1 and T-4

    PNG
    media_image4.png
    89
    328
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    115
    435
    media_image5.png
    Greyscale

In examples 1-4, monomer T-1 is combined with an epoxy resin, colorants, a photoinitiator (irgacure 907), polymerizable compound DCPA, melamine and other components and coated to a thickness of 30 micron. This layer is contacted with a copper clad substrate, exposed and 
The examiner holds that the for at least on the examples cited, the footing is less than 1.5 microns, noting that the terminal group is a triazole. 

Claims 1-3,5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arioka et al. JP 2012-194534. 
It would have been obvious to one skilled in the art to modify the examples by using similar monomers with 1,2,3-triazole terminal groups, rather than 1,2,4- triazoles based upon the disclosure of equivalence at [0017]. 
	During the exposure process at least a portion of the acrylate monomers having the triazole groups will become polymerized in the exposed areas.  The cured product meets claims 14 and 15.  The partially cured composition (prior to development, where the photosensitive monomer is washed away) using the modified monomer meets claims 1-3,5 and 12-13.
Claim 5 does not require the polyoxyalkylene-based functional group to be present.

Claims 1-5 and 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over Arioka et al. JP 2012-194534, in view of Kaneko et al. 20110045412.
Kaneko et al. 20110045412 teaches a photosensitive composition including amine containing copolymers in the examples, a photoinitiator, a monomer [0039] and used to form a resist coating with a thickness of 1.75 microns, which was exposed and developed [0336-0370]. The monomer containing an amino group or a nitrogen containing heterocycle can be embraced by formula (K), where Rd is hydrogen, methyl , trifluoromethyl, hydroxymethyl, fluorine or B group, where RB  is hydrogen, alkyl, cycloalkyl, or aryl, C is a divalent linking group and A is an amino group or a nitrogen containing heterocycle. Useful divalent linking groups include C2-20 alkylene, C5-10 alkyleneaminocarbonyl, C6-10 aryl [0019-0020,0072-0075], Useful nitrogen containing heterocycles include triazole and benzotriazole [0054].

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. JP 2012-230194, in view of Kaneko et al. 20110045412
Ozaki et al. JP 2012-230194 (cited by applicant, machine translation attached) teaches polymer A-3

    PNG
    media_image6.png
    177
    446
    media_image6.png
    Greyscale
 which is combined with monomer(s), a photoinitiator (B-1) and a photoacid generator/photoinitiator (I-1) [0079]. 

    PNG
    media_image7.png
    144
    296
    media_image7.png
    Greyscale
is also taught which has a butylacrylate. Other alkali soluble resin can be added [0019]. 
It would have been obvious to one skilled in the art to modify polymer A-3 of Ozaki et al. JP 2012-230194 by replacing the benzotriazole with a 1,2,3-triazole moiety based upon the . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. 20200218153, Ahn et al. 20200033727, Lim et al. 20190384176 teaches similar polymers. 
Fujimori et al JP 2000-352822 teaches photoresist polymers 

    PNG
    media_image8.png
    128
    321
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    138
    372
    media_image9.png
    Greyscale
on page 14. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 1, 2022